Lowrie, J.
The entry or drift to a coal-bank is merely a means by which the bank is to be mined and the coal taken out; and when the bank is leased, the right to use the entry, platform, hoppers, and the private roads leading to it, would seem very naturally to go with it as appurtenances. But the principal thing granted in the lease of a coal-bank is the right to take coal out of it, and not the passage to the coal. The provision, therefore, that the lessee shall be treated as having abandoned his lease, if he shall let the bank, by any fault of his, lie idle for a year, when it would yield coal, does not apply, if he be actually taking coal out of the bank by any entry. The purpose of the provision is to prevent the lessee from using the property so as to produce no profits to the lessor, and it is not broken in letter or spirit by the adoption of new ways of reaching the coal.
This interpretation of the lease sets aside all the other questions raised in the cause. If Tiley has wrongfully opened a new entry, or made use of an old and abandoned one, or did not put the coal-bank or main gangway in proper order, his errors must be corrected by an action for damages, for the parties have not made these matters causes of forfeiture of the lease.
Judgment reversed and new trial awarded.